       Case 1:20-cv-06570-NRB Document 30 Filed 08/13/21 Page 1 of 14



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------X
 VALENTINA M. PERETTI ACUTI and PAUL J.
 REITNAUER, III,

                   Plaintiffs,
                                                         MEMORANDUM AND ORDER
              - against –
                                                          20 Civ. 6570 (NRB)
 AUTHENTIC BRANDS GROUP LLC and ABG EPE
 IP, LLC,

                   Defendants.

 -------------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE

      Plaintiffs Valentina M. Peretti Acuti and Paul J. Reitnauer,

III are the daughter and grandson, respectively, of the late Hugo

Peretti     (“Hugo”),    the    American      composer    who     co-authored     the

musical composition entitled “Can’t Help Falling In Love” (the

“Composition”).     Plaintiffs        brought suit against Authentic Brands

Group LLC and ABG EPE IP, LLC (together “Authentic”) seeking a

judgment declaring that they had successfully terminated a January

31,   1983    assignment       (the   “1983    Assignment”)       to    Authentic’s

predecessors of the renewal term of the Composition by service on

Authentic of a notice of termination dated August 14, 2014 (the

“2014 Notice”). Authentic now moves to dismiss plaintiff’s action,

asserting that the attempted termination of Authentic’s rights to

the renewal term of the Composition by the 2014 Notice was invalid.

For   the    following   reasons,      Authentic’s       motion    to   dismiss   is
       Case 1:20-cv-06570-NRB Document 30 Filed 08/13/21 Page 2 of 14



granted.

                                 BACKGROUND

      1. Factual Context1

      In 1961, Hugo, along with Luigi Creatore and George Weiss,

created the Composition, which became highly popular, having been

recorded by more than 450 artists, including No. 1 hits by Elvis

Presley and UB40.      Complaint, ECF No. 1 (“Compl.”) ¶¶ 9-10.           The

Composition was originally registered in the U.S. Copyright Office

as an unpublished work on January 16, 1961 and as a published work

on December 11, 1961 pursuant to the Copyright Act of 1909, 35

Stat. 1075, 17 U.S.C. § 1 et seq. (1976 ed.) (the “1909 Act”).

Id. ¶¶ 11-12.

      In January of 1983, and several years after the passage of

the Copyright Act of 1976, Pub. L. No. 94-553, 90 Stat. 2541., 17

U.S.C. § 1 et seq. (the “1976 Act”), Hugo, along with his wife

June Peretti and their children, plaintiff Valentina M. Peretti

Acuti and Katharine Peretti Reitnauer - the now-deceased mother of

plaintiff Paul Reitnauer III – entered into the 1983 Assignment,

granting their rights to the renewal term of the Composition to

Julian   J.   Aberbach   and   Joachim     Jean   Aberbach   (together,   the



1     Except where otherwise noted, the following facts are drawn primarily
from the Complaint. We accept these facts as true for purposes of the
Court’s ruling on Authentic’s motion to dismiss and draw all reasonable
inferences in the plaintiff’s favor. See Koch v. Christie’s Int’l PLC, 699
F.3d 141, 145 (2d Cir. 2012).


                                     -2-
        Case 1:20-cv-06570-NRB Document 30 Filed 08/13/21 Page 3 of 14



“Aberbachs”), the predecessors-in-interest of Authentic.                         Id.

¶ 13.     The 1983 Assignment provides, in relevant part, that Hugo

and his wife and daughters “hereby sell, assign, transfer and

deliver to [the Aberbachs, and their] successors and assigns, all

of their right, title and interest vested or contingent in and to

the United States renewal copyrights, and extension of renewal

copyrights, of the Composition.”           Declaration of Brian D. Caplan,

ECF No. 25, Ex. 1.2

        Hugo   died   in   May   of   1986. 3        In   January   of   1989,   the

Composition’s then-living co-authors, Weiss and Creatore, and

Hugo’s widow and daughters registered the Composition’s renewal

copyright with the U.S. Copyright Office.                      Compl. ¶¶ 11-12;

Declaration of Peter Anderson, ECF No. 22, Exs. 2 & 3.4

        In August of 2014, June Peretti5 and plaintiff Peretti Acuti

served    a    notice   of   termination        on   Authentic,     purporting    to

terminate the grant of the renewal term of the Composition in the


2     See Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002)
(“Even where a document is not incorporated by reference, the court may
nevertheless consider it where the complaint relies heavily upon its terms
and effect, which renders the document integral to the complaint.”) (internal
quotations omitted).
3     The Complaint does not state when Hugo died, but plaintiffs do not
contest Authentic’s conclusion that he died prior to the beginning of the
Composition’s renewal term in 1989, and the Court’s own research confirms his
death in May of 1986.
4     Judicial notice is properly taken of filings with the Copyright Office,
Island Software & Computer Serv., Inc. v. Microsoft Corp., 413 F.3d 257, 261
(2d Cir. 2005), and “the [C]ourt may . . . consider matters of which judicial
notice may be taken” in ruling on a motion to dismiss. Staehr v. Hartford
Fin. Servs. Grp., Inc., 547 F.3d 406, 425 (2d Cir. 2008) (internal
quotations omitted).
5     June Peretti died in March of 2015 and willed her interests in the
Composition to the plaintiffs. Compl. ¶¶ 25-26.


                                       -3-
       Case 1:20-cv-06570-NRB Document 30 Filed 08/13/21 Page 4 of 14



1983 Assignment, with termination effective as of February of 2018.

Compl. ¶ 16 & Ex. 1.             Approximately two years later in August of

2016, Authentic asserted through counsel that the 2014 Notice was

defective and invalid.            Id. ¶ 27.         The parties continued to engage

in discussions about the administration of the copyright over the

next several years, including after the 2014 Notice’s purported

effective    date.         Id.    ¶¶    29-37.        However,       in    June    of   2020,

Authentic’s    counsel          once    again    asserted      that       the   termination

contained in the 2014 Notice was not effective and that Authentic’s

rights remained unaffected by the 2014 Notice.                        Id. ¶ 38.

       2. Procedural History

       Plaintiffs filed their complaint against Authentic on August

18, 2020.     ECF No. 1.           On November 10, 2020, Authentic filed a

letter requesting a conference to discuss its proposed motion to

dismiss the Complaint.                 ECF No. 14.           Plaintiffs responded by

letter, ECF No. 16, and after reviewing the letters, this Court

granted Authentic leave to file its motion.                           ECF No. 17.        The

motion to dismiss was filed on December 21, 2020, ECF No. 20, and

the parties completed briefing on the motion on February 15, 2021.

                                   LEGAL STANDARDS

       To   survive    a    motion       to   dismiss        under   Rule       12(b)(6),   a

complaint must plead “enough facts to state a claim to relief that

is plausible on its face.”               Bell Atl. Corp. v. Twombly, 550 U.S.

544,   570   (2007).       “A    claim    has       facial    plausibility        when   the


                                              -4-
      Case 1:20-cv-06570-NRB Document 30 Filed 08/13/21 Page 5 of 14



plaintiff pleads factual content that allows the court to draw the

reasonable   inference    that    the   defendant   is   liable   for    the

misconduct alleged.”     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

In determining whether a claim has facial plausibility, “we accept

as true all factual statements alleged in the complaint and draw

all reasonable inferences in favor of the non-moving party.”

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.

2007). However, that tenet “is inapplicable to legal conclusions.”

Iqbal, 556 U.S. at 678.

                                 DISCUSSION

     1. Statutory Framework

     “Since the earliest copyright statute in this country, the

copyright term of ownership has been split between an original

term and a renewal term.”        Stewart v. Abend, 495 U.S. 207, 217

(1990).   “The renewal term permits the author, originally in a

poor bargaining position, to renegotiate the terms of the grant

once the value of the work has been tested.”        Id. at 218-219.     When

the Composition was created and registered in 1961, the 1909 Act

provided authors a 28-year initial term of copyright protection

plus a 28-year renewal term.       Id. at 212.

     In 1976, Congress passed the 1976 Act, which overhauled the

1909 Act and distinguished between works copyrighted before its

effective date of January 1, 1978 and those copyrighted after,

eliminating the renewal term for works copyrighted after the


                                    -5-
      Case 1:20-cv-06570-NRB Document 30 Filed 08/13/21 Page 6 of 14



effective date in favor of a unitary term of copyright.          However,

as is applicable to the Composition, “[a]ny copyright, the first

term of which is subsisting on January 1, 1978, shall endure for

28 years from the date is was originally secured.”           17 U.S.C. §

304(a)(1)(A).    “[T]he author of such work, if the author is still

living, [or] the widow, widower, or children of the author, if the

author is not living . . . shall be entitled to a renewal and

extension of the copyright in such work for a further term of 67

years.”   Id. § 304(a)(1)(C).

     The copyright in the renewed term “shall vest upon the

beginning of such further term in any person who is entitled . . .

to the renewal and extension of the copyright at the time the

application [for renewal] is made” if an application for renewal

is “made to the Copyright Office within [one] year before the

expiration of the original term of copyright.” Id. § 304(a)(2)(B).

     “The ownership of a copyright may be transferred in whole or

in part by any means of conveyance or by operation of law.”            Id.

§ 201(d)(1).    However, pursuant to 17 U.S.C. § 203, “the exclusive

or nonexclusive grant of a transfer or license of copyright or of

any right under a copyright, executed by the author on or after

January 1, 1978,” is subject to termination under the following

conditions:

           In the case of a grant executed by one author,
           termination of the grant may be effected by
           that author or, if the author is dead, by the


                                   -6-
      Case 1:20-cv-06570-NRB Document 30 Filed 08/13/21 Page 7 of 14



          person or persons who . . . own and are
          entitled to exercise a total of more than one-
          half    of    that    author’s     termination
          interest. . . .

          Where an author is dead, his or her
          termination interest is owned, and may be
          exercised, as follows: The widow or widower
          owns the author’s entire termination interest
          unless there are any surviving children or
          grandchildren of the author, in which case the
          widow or widower owns one-half of the author’s
          interest . . . [and] the ownership of [the
          other] half of the author’s interest is
          divided among [the surviving children or
          grandchildren] . . . on a per stripes bases.

     2. Application

     Given this operative statutory framework, Authentic argues

that when Hugo and his family entered into the 1983 Assignment,

they in fact transferred distinct contingent rights in the renewal

term of the Composition.    Because Hugo died prior to the beginning

of the Composition’s renewal term in 1989, his contingent right to

the renewal term did not vest and instead was extinguished at the

time of his death. It therefore did not transfer to the Aberbachs.

Rather, according to Authentic, the contingent rights of Hugo’s

wife and daughters vested at the beginning of the renewal term and

were the only rights that transferred to the Aberbachs.           Because

§ 203 only provides that grants “executed by the author,” are

subject to termination, the rights to the renewal term of Hugo’s

widow and daughters are not subject to termination.

     Plaintiffs argue that the term “grant” in § 203 refers not to



                                   -7-
      Case 1:20-cv-06570-NRB Document 30 Filed 08/13/21 Page 8 of 14



the specific right that the author transferred but rather to the

instrument as a whole through which the transfer was made. Because

Hugo affixed his signature to the 1983 Assignment and the 1983

Assignment is the operative instrument granting Authentic its

rights to the renewal term of the Composition, it is therefore a

grant “executed by the author” subject to termination.                 After

Hugo’s death, his termination interest transferred pursuant to

§ 203(a)(2)   to   his    surviving    widow    and    daughters    and,   so

plaintiffs’ argument goes, were validly exercised by Hugo’s widow

and living daughter through the 2014 Notice.

     Here, the plain language and structure of the statute along

with applicable case law compel us to adopt Authentic’s reading of

§ 203.   First, it is uncontested that Hugo’s right to the renewal

term of the Composition failed to vest and did not transfer to

Authentic under the 1983 Assignment.           Prior to the beginning of

the renewal term, a living author has only a contingent interest

in the renewal term and can transfer only the “expectancy in

acquiring the renewal term.”      Est. of Burne Hogarth v. Edgar Rice

Burroughs, Inc., 342 F.3d 149, 157 (2d Cir. 2003) (internal

quotations    omitted).      “Like     all   purchasers     of     contingent

interests, [the assignee] takes subject to the possibility that

the contingency may not occur.”       Miller Music Corp. v. Charles N.

Daniels, Inc., 362 U.S. 373, 378 (1960).              “[A]ny assignment of

renewal rights made during the original term is void if the author


                                     -8-
       Case 1:20-cv-06570-NRB Document 30 Filed 08/13/21 Page 9 of 14



dies   before   the   renewal   period.”    Stewart,   495   U.S.   at   221

(internal quotations omitted).

       Here, the Composition was copyrighted in 1961, and Hugo

assigned his contingent rights in the renewal term to the Aberbachs

in 1983, during the copyright’s original term.           He then died in

1986, prior to the beginning of the copyright’s renewal period,

which began in 1989.     The assignment of his interest was therefore

voided and as a result, the Aberbachs and their successors “hold[]

nothing” from Hugo.     Id. at 220.

       Instead, the contingent rights of Hugo’s wife and daughters

to the renewal term of the Composition vested by operation of 17

U.S.C. § 304(a)(1)(C) at the beginning of the renewal term.              See

3 Nimmer on Copyright § 11.03 (2021) (“In such circumstances [where

the grantor of the renewal rights fails to survive until such

rights vest], the renewal rights pass to the grantor’s statutory

successors and the original grantee takes nothing from the original

grantor.”).     These rights thus successfully transferred to the

Aberbachs through the 1983 Assignment and ultimately to Authentic.

       The 1983 Assignment was executed after January 1, 1978 and

therefore § 203 applies to determine whatever termination rights

plaintiffs may have with respect to the assignment. However, under

§ 203, only those grants “executed by the author” are subject to

termination.    See Penguin Grp. (USA) Inc. v. Steinbeck, 537 F.3d

193, 199 (2d Cir. 2008) (noting that § 203 termination applies


                                    -9-
      Case 1:20-cv-06570-NRB Document 30 Filed 08/13/21 Page 10 of 14



“only to grants made by the author rather than to grants made by

. . . other parties.”).         As explained above, the grant of the

author, Hugo, failed to vest and expired before it could be

transferred to the Aberbachs.       Logic dictates that if there was no

grant to the Aberbachs of the author’s rights, there can be no

termination.6    Meanwhile, the grants of Hugo’s wife and daughters

were validly transferred, but because they are not grants “executed

by the author,” they cannot be terminated under § 203.                    As

Professor Nimmer explains:

            An author’s spouse or children may also
            execute, on or after January 1, 1978, a grant
            of contingent renewal rights in such a work.
            Such a grant would not be subject to
            termination because it was not executed by the
            author. If the renewal rights vest in the
            surviving spouse and children (because the
            author has died prior to the expiration of the
            first twenty-eight-year term), their prior
            grant of such renewal rights will effectively
            deprive them of any future interest in the
            work.   They    may   not    thereafter   claim
            termination of the deceased author’s original
            grant   because   it   will   have   previously
            terminated   by    operation    of   law;   the
            effectiveness of the author’s grant beyond the
            first copyright term was contingent upon the
            author’s survival.

3 Nimmer § 11.02.

      Plaintiffs argue that we should instead construe the 1983

Assignment as a single “grant” within the meaning of § 203, which


6     Subsequently, while Hugo’s successors may “own” his termination
interest after his death pursuant to 17 U.S.C. § 203(a)(2), because the
author’s grant had expired, there is no grant to terminate, and the
termination interest is likewise voided.


                                    -10-
      Case 1:20-cv-06570-NRB Document 30 Filed 08/13/21 Page 11 of 14



– because it was signed by Hugo – was “executed by the author” so

as to be subject to termination.                This position finds no support

in case law, nor does it accord with the Copyright Act’s language

and structure.

      To execute an agreement is to “make [it] valid by signing; to

bring [it] into its final, legally enforceable form.”                   Execute,

Black’s Law Dictionary (11th ed. 2019).               Under the Copyright Act,

an execution of a transfer of copyright ownership “is not valid

unless an instrument of conveyance . . . is in writing and signed

by the owner of the rights conveyed.”                17 U.S.C. § 204 (emphasis

added).     Thus, in this context, execution encompasses both the act

of signing along with authority to transfer the copyright interest.

Here, Hugo only had authority to transfer his own interest in the

renewal term.         See Spinelli v. Nat’l Football League, 903 F.3d

185, 198 (2d Cir. 2018) (quoting Davis v. Blige, 505 F.3d 90, 99

(2d Cir. 2007)) (observing that the owner of a copyright interest

“‘may not convey more than he owns’”).                Under § 203, Hugo cannot

be said to have “executed” the grants of his wife’s and daughters’

interests to the Aberbachs, as their statutory rights existed

independently from his own.              A simple counterfactual makes the

point:      had   Hugo    signed   a    separate     instrument   conveying    his

interest, and his family another, there would be no question that

his separate grant would have terminated entirely upon his death,

and   his    family      would   have   no   right    to   terminate   their   own


                                         -11-
       Case 1:20-cv-06570-NRB Document 30 Filed 08/13/21 Page 12 of 14



conveyance     once      their   interests      had    vested.      Plaintiffs’

formalistic reasoning fails to explain why the result should be

different    simply      because   the     family     conveyed   their   various

interests through one instrument as opposed to through separate

agreements.7

       Plaintiffs’ reading would likewise undermine the conscious

decision of Congress to establish separate termination regimes for

grants of copyright interests made before and after the effective

date   of   the   1976    Act.     The    Copyright    Act   provides    for   the

termination of grants of the renewal term “executed before January

1, 1978, by any of the persons designated by subsection (a)(1)(C)

of this section” which includes the author, and the author’s spouse

and children.      17 U.S.C. § 304(c) (emphasis added).            The section

then provides that, “[i]n the case of a grant executed by a person

or person other than the author, termination of the grant may be

effected by the surviving person or persons who executed it.”                  Id.

(emphasis added). The legislative history of the 1976 Act provides

color to this distinction between § 304(c) and § 203:

            Subsection (c) of section 304 is a close but
            not exact counterpart of section 203. . . .
            The bill distinguishes between the persons who
            can terminate a grant under section 203 and
            those entitled to terminate a grant covering
            an extended term under section 304. Instead

7     Plaintiffs point out that § 203(a)(1) contemplates “two or more
authors” executing a singular grant, but this observation misses the point.
Multiple persons can execute one instrument conveying their rights, but they
independently execute that agreement only as to the rights that they, as
individuals, own.


                                         -12-
        Case 1:20-cv-06570-NRB Document 30 Filed 08/13/21 Page 13 of 14



               of being limited to transfers and licenses
               executed by the author [as is the case under
               section 203], the right of termination under
               section 304(c) also extends to grants executed
               by those beneficiaries of the author who can
               claim renewal under the present law: his or
               her widow or widower, children, executors, or
               next of kin.

H.R.    Rep.    No.   94-1476,   at   140.    Meanwhile,   “[t]he   right    of

termination [pursuant to section 203] would be confined to inter

vivos transfers or licenses executed by the author, and would not

apply to transfers by the author’s successors in interest.”                 Id.

at 125.     “Section 203 reflects a practical compromise that will

further the objectives of the copyright law while recognizing the

problems and legitimate needs of all interests involved.”             Id. at

124.8    By claiming that the 2014 Notice terminated the grant of

Hugo’s widow and daughters of the renewal term of the Composition,

plaintiffs attempt to subvert Congress’s intent to subject to

potential termination only those transfers made after January 1,

1978 that were granted by the author. As explained above, however,

such a result is not in keeping with the text and structure of the

Copyright Act, and the 2014 Notice must be considered a nullity.



8     Professor Nimmer posits that Congress’s intentions in removing the
termination rights for authors’ successors with regard to their own post-1977
grants primarily had to do with changes made to the renewal terms of works
copyrighted after the effective date of the 1976 Act that do not apply to
works copyrighted before the effective date. 3 Nimmer § 11.02. Be that as
it may, Congress still devised to use the date of the grant rather than the
date of the copyright in defining termination rights, and plaintiffs do not,
and cannot, suggest that their termination rights should be analyzed pursuant
to § 304(c), which only applies to grants made prior to the effective date of
the 1976 Act.


                                       -13-
      Case 1:20-cv-06570-NRB Document 30 Filed 08/13/21 Page 14 of 14



                                 CONCLUSION

      For the foregoing reasons, plaintiffs are not entitled to the

declaratory judgment they seek, and Authentic’s motion to dismiss

is GRANTED.      The Clerk of Court is respectfully directed to

terminate the motion pending at ECF No. 20 and to close the case.9

            SO ORDERED.

Dated:     New York, New York
           August 13, 2021


                                           ____________________________
                                               NAOMI REICE BUCHWALD
                                           UNITED STATES DISTRICT JUDGE




9     As Authentic was the only party to request oral argument and as it has
prevailed on its motion, the Court concludes that oral argument would not be
productive.


                                    -14-
